Citation Nr: 0123308	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  97-30 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for disability from 
Epstein-Barr virus infection, to include as due to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel

INTRODUCTION

The veteran had honorable active duty service from December 
1965 to November 1968.  It has been determined that his 
period of active duty from December 1968 to August 1974 was 
under dishonorable conditions and may not be considered the 
basis for an award of VA compensation benefits.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a decision of the St. Louis, Missouri, Department 
of Veterans Affairs (VA) Regional Office (RO).  In a decision 
dated in May 2000, the Board denied service connection for 
disability from Epstein-Barr virus infection, and for thyroid 
disability, to include as due to Agent Orange exposure.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order dated in February 2001, 
the Court granted a Joint Motion to Remand, vacating the May 
2000 Board denial of entitlement to service connection for 
disability from Epstein-Barr virus infection, to include as 
due to herbicide exposure, and remanding for reconsideration 
based on the recent enactment of the Veterans' Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The Court 
dismissed the appeal with respect to the matter of 
entitlement to service connection for thyroid disability.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable decision on the veteran's claim has been obtained.

2.  Epstein-Barr virus infection was not present in service 
and is not etiologically related to service.

3.  The veteran currently has no disability due to Epstein-
Barr virus infection.

CONCLUSION OF LAW

The veteran does not have disability from Epstein-Barr virus 
infection incurred in or aggravated by active duty, nor may 
it be presumed that Epstein-Barr virus infection was incurred 
in or aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110, 
1116, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000); 66 Fed. Reg. 45630-45632 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1132 
(West 1991), 38 C.F.R. § 3.304(b) (2000).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Where there is a chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).


38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  
38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116(b)(3).

Epstein-Barr virus infection is not among the diseases 
specified in 38 U.S.C.A. § 1116(a).  In addition, the 
Secretary has not determined, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between (A) the exposure of humans to an herbicide agent, and 
(B) the occurrence of Epstein-Barr virus infection in humans.  
See 38 C.F.R. § 3.309(e). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

Service medical records reflect that in February 1967, the 
veteran complained of a sore throat, pain in his chest, 
dizziness, and a sensation of blood rushing in his head; the 
impression was upper respiratory infection.  A service 
medical entry dated in March 1968 includes note of complaints 
of nausea and cramping, along with a stuffy nose, headache 
and some diarrhea.  The impression was viral syndrome.  
Service records reflect testing positive for gonorrhea, and 
reflect the veteran's complaints of ear pain, tooth problems, 
eruptions on the skin on his back, skin problems on his feet, 
and injuries to his ankle, shoulder and knee.  An April 1968 
record notes that skin lesions appeared to be Herpes Zoster.  
The report of examination at discharge, dated in 
November 1968, notes a Herpes Zoster scar on the chest, 
without note of other defects or diagnoses at discharge.  On 
the accompanying report of medical history the veteran raised 
the matter of backaches, tooth problems and a possible kidney 
infection.

The claims file contains laboratory test results from October 
1990, which are not interpreted.  Other October 1990 VA 
records note treatment for post-traumatic stress disorder 
(PTSD).  Physical examination conducted at around that time 
disclosed that the veteran's thyroid, endocrine system, and 
pharynx were normal.  A record dated in November 1990 notes 
the presence of right knee arthritis and that the veteran had 
knee surgery in the 1970s.  In connection with a VA PTSD 
examination in November 1993, the veteran reported a history 
of in-service incurrence of malaria and hepatitis.  

A VA hospitalization report for September to October 1995 
includes diagnoses of degenerative joint disease and osteo-
arthritis.  A report of VA hospitalization from December 1995 
to February 1996 for PTSD includes diagnoses of status post 
malaria and fibromyalgia.  

Other VA records dated from 1990 to 1996 reflect treatment 
and evaluation primarily for psychiatric disability and/or 
for alcohol abuse or back complaints, and do not contain 
discussion relevant to the Epstein-Barr virus or related 
disability.

A VA record dated in November 1996 includes note that the 
veteran and his physician discussed laboratory evidence of 
prior Epstein-Barr infection with borderline low thyroid 
function studies and that the veteran tested positive for 
Epstein-Barr antibodies.  One November 1996 entry includes 
note that the veteran had tested positive for having had the 
Epstein-Barr virus in the past and sets out such as being 
"most probably during military."  

In March 1997, the veteran testified before an RO Hearing 
Officer.  He generally indicated he was disabled from 
Epstein-Barr incurred in service.

In connection with psychologic evaluation conducted in 
November 1997, the veteran gave a history of in-service 
herbicide exposure.  The psychologist included commentary 
relevant to Agent Orange legislation and the veteran's belief 
that VA has failed to provide an appropriate diagnosis.  The 
psychologist included an Axis III note of a history of 
medical complications associated with Agent Orange exposure 
and injuries while serving in Vietnam.  

In June 1998, the veteran testified before the undersigned.  
He included testimony relevant to in-service exposure to 
Agent Orange.  He indicated Epstein-Barr was now active, and 
reported having a rash all over his body.  His representative 
reported the veteran had had herpes while in service and 
stated that there could be a connection between such and 
Epstein-Barr, citing DORLAND'S MEDICAL DICTIONARY 1459 (26th 
ed.).  The veteran further reported symptoms of fatigue, 
difficulty swallowing, and stopped-up ears.

An April 1999 VA outpatient record notes that the physician 
discussed with the veteran recent laboratory tests which were 
positive for, "Epstein-Barr which is cauative (sic) for 
chronic fatigue."  This record also indicates that no 
physical examination of the veteran was performed.  

In September 1999, the veteran presented for VA examinations 
pertinent to the thyroid and infectious diseases.  In 
connection with the thyroid examination, the veteran reported 
symptoms of occasional difficulty swallowing and a history of 
borderline low thyroid testing.  The veteran was not taking 
thyroid medications at that time.  He denied symptoms due to 
pressure on his larynx or esophagus.  He complained of 
feeling cold most of the time and reported a 23-pound weight 
loss in the prior six months.  Examination of the thyroid was 
within normal limits, without evidence of thyromegaly or 
nodularity.  The conclusion was no diagnosable condition of 
the thyroid at the current time.  

In connection with infectious disease examination in 
September 1999, the VA examiner noted that in 1996 the 
veteran had been evaluated for fatigue and night sweats and 
found to have had a previous infection with the Epstein-Barr 
virus.  The veteran had no known history of mononucleosis and 
had not received treatment for either mononucleosis or the 
Epstein-Barr virus.  The veteran did report symptoms of 
fatigue and night sweats, approximately once every three 
months, and also reported a sensation of feeling cold most of 
the time.  He was unable to recall the exact date of the 
onset of symptoms.  The only noted clinical manifestation was 
fatigue.  Examination revealed no lymphadenopathy and the 
posterior oropharynx was without exudate or erythema.  There 
was no evidence of current or active infection by serology.  

The examiner commented that the medical notation that the 
veteran had had Epstein-Barr most probably during the 
military service was not substantiated upon review of the 
claims file.  He commented that serology will show whether 
there is an active infection and whether there has been an 
infection in the past that has resolved but it was not 
possible without resort to speculation to determine when the 
veteran became infected.

The diagnosis was previous Epstein-Barr infection.  The 
examiner stated that there was no evidence of active Epstein-
Barr infection currently and that the infection had resolved.
VCAA

During the pendency of the veteran's appeal, but after the 
case was last adjudicated by the RO, the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing legislation is applicable to the veteran's 
claim, see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), and is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  In addition, VA 
has issued regulations to implement the VCAA.  See 66 Fed. 
Reg. 45630-45632 (2001). In essence the Act eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to the benefit 
sought on appeal.  The RO has informed the veteran by its 
letters, the statement of the case, and supplemental 
statements of the case of the evidence needed to substantiate 
his claim and has advised him of the evidence it has obtained 
or has been unable to obtain.  The veteran has submitted 
pertinent evidence in support of his claim, and the RO has 
repeatedly sought to obtain all records of treatment reported 
by the veteran.  Although the RO found the claim not to be 
well grounded, the veteran has offered argument as to the 
merits of such claims and VA has also provided the veteran 
with an appropriate VA examination to determine if he 
currently has any disability due to Epstein-Barr virus 
infection and the etiology of any such infection.  Finally, 
subsequent to the Court's February 2001 Order, VA notified 
the veteran that he had an additional time period in which to 
submit evidence and argument in support of his claim.  He 
notified VA he had no additional argument or evidence 
relevant to his claim.

In sum, the facts relevant to this claim have been properly 
developed and there is no further action which should be 
undertaken to comply with the provisions of the VCAA or the 
implementing regulations.  Therefore, the veteran will not be 
prejudiced as a result of the Board deciding this claim 
without first affording the RO an opportunity to consider the 
claim in light of the VCAA and the implementing regulations.  
A remand for RO consideration of the veteran's claim in light 
of the VCAA and the implementing regulations would thus serve 
only to further delay resolution of the veteran's claim 
without any benefit to the veteran.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Analysis

The veteran believes that he incurred Epstein-Barr virus 
infection during service as a result of herbicide exposure 
and that he currently has disability due to the infection.  
However, the veteran's lay assertions concerning these 
matters requiring medical expertise are of no probative 
value.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Epstein-Barr virus infection is not a disease subject to 
presumptive service connection.  Therefore, in order for the 
veteran to prevail, there must be medical evidence of current 
disability due to Epstein-Barr virus infection, and medical 
evidence of a nexus between the current disability and 
service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The medical evidence shows that post-service laboratory 
testing has been positive for Epstein-Barr virus antibodies.  
However, there is no service or post-service medical evidence 
of active Epstein-Barr virus infection.  The only medical 
evidence of disability due to Epstein-Barr virus infection is 
the April 1999 VA outpatient record indicating that the virus 
was causative of chronic fatigue, but the Board has found 
this record to be of limited probative value since there is 
no indication that the physician had reviewed the veteran's 
pertinent medical records, and since the physician did not 
perform a physical examination of the veteran and did not 
provide support for the conclusion that the veteran had 
chronic fatigue due to Epstein-Barr virus infection.  

The veteran was provided a VA examination in September 1999 
for the purpose of determining if he has any disability due 
to infection with the Epstein-Barr virus.  In addition to 
examining the veteran, the VA physician considered the 
veteran's service medical records and the pertinent post-
service medical evidence, to include serology reports.  The 
examiner also considered the veteran's symptom complaints, 
such as fatigue.  The physical examination was negative.  The 
examiner diagnosed previous Epstein-Barr virus infection, and 
specifically concluded that the infection had resolved.  He 
did not diagnose chronic fatigue or identify any other 
current disability due to the infection.  The Board has found 
this examination report to be adequate for adjudication 
purposes and to be of greater probative value than the April 
1999 outpatient record since the examiner reviewed the 
veteran's complete medical history, as recorded in the 
evidence in the claims folder; examined the veteran; and 
properly supported his conclusions.  

In light of the above, the Board must conclude that the 
preponderance of the evidence establishes that the veteran 
has no current disability due to Epstein-Barr virus 
infection.

Assuming arguendo, that the veteran manifests disability 
attributable to the Epstein-Barr virus infection, the medical 
evidence of a nexus between this disability and service is 
limited to the November 1996 VA outpatient record.  The basis 
for the conclusion that the veteran had Epstein-Barr virus 
infection in service is unclear.  There is no indication that 
the individual who recorded the November 1996 entry reviewed 
the veteran's service records or otherwise had knowledge of 
his past history so as to offer such opinion, nor are any 
medical factors in support of such conclusion cited.  The 
service medical records and the post-service medical records 
for the period prior to 1996 are in fact negative for any 
positive laboratory testing for the virus or for any 
diagnosis of Epstein-Barr virus infection.

The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, is based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The 
Board is not bound to accept medical opinions which are based 
on history supplied by the veteran where that history is 
unsupported by the medical evidence.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal, op. cit.; and Guimond v. Brown, 6 Vet. App. 69 (1993) 
and most recently, Pond v. West, 12 Vet. App. 341 (1999) 
where the appellant was himself a physician.  

The September 1999 VA examiner did review the veteran's 
claims folders, and concluded that the November 1996 opinion 
was not substantiated by the evidence of record and that any 
opinion linking the infection to service would be 
speculative.  He properly supported these conclusions.  
Therefore, the Board has found the September 1999 opinion 
against the claim to be of greater probative value than the 
November 1996 opinion supporting the claim.

Finally, the Board notes that there is no medical evidence 
suggesting that the veteran's Epstein-Barr virus infection 
was caused or worsened by his exposure to an herbicide agent 
in service.  As noted above, the Secretary has not determined 
that the credible evidence for an association between the 
occurrence of Epstein-Barr virus infection in humans and 
exposure to an herbicide agent is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309.

The Board has considered application of the benefit of the 
doubt; however, the preponderance of the evidence is against 
the veteran's claim.  38 U.S.C.A. § 5107 (West Supp. 2001).


ORDER

Service connection for disability from Epstein-Barr virus 
infection, to include as due to herbicide exposure, is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

